Citation Nr: 1125040	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  07-22 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of a collapsed lung with ulceration.

3.  Entitlement to service connection for heart disease.

4.  Entitlement to service connection for hypertension with hypercholesteremia.

5.  Entitlement to service connection for a right ankle disability.

6.  Entitlement to service connection for a left ankle disability.

7.  Entitlement to service connection for acid reflux disease with esophageal ulceration.

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for a right leg disability

10.  Entitlement to service connection for a left leg disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from September 1976 to September 1979.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Board notes that the issues on appeal originally included entitlement to service connection for posttraumatic stress disorder (PTSD), a right knee disability, a left knee disability, a jaw disability, residuals of a head injury, and painful scars.  Before the matter was certified to the Board, however, in an August 2009 rating decision, the RO granted service connection for PTSD, degenerative joint disease of the right knee, and degenerative joint disease of the left knee.  The RO assigned initial 40 percent, 10 percent, and 10 percent disability ratings, respectively, effective February 2, 2006.  Additionally, in a November 2009 rating decision, the RO granted service connection for traumatic brain injury, left-sided temporomandibular joint disorder, and residual scarring of the chest.  The RO assigned initial 40 percent, 10 percent, and 10 percent disability ratings, respectively, effective February 2, 2006.

The Board finds that the grant of service connection for these disabilities constitutes a full award of the benefit sought on appeal with respect to those claims.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently before the Board contains no indication that the appellant submitted a notice of disagreement with the initial disability ratings or effective dates assigned.  Thus, those matters are not before the Board.  Id.

As set forth in more detail below, the appellant, through his representative, has requested a withdrawal of his appeal with respect to the issues of entitlement to service connection for residuals of a collapsed lung with ulceration; acid reflux with esophageal ulceration; sleep apnea; and heart disease.  Thus, these issues have been dismissed below.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).

A remand is necessary with respect to the remaining issues on appeal.  The issues of entitlement to service connection for bilateral hearing loss, hypertension with hypercholesteremia, a right ankle disability, a left ankle disability, a right leg disability, and a left leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

In May 2010, prior to the promulgation of a decision in the appeal, the appellant, through his representative, indicated that he wished to withdraw his appeal of the issues of entitlement to service connection for residuals of a collapsed lung with ulceration; acid reflux with esophageal ulceration; sleep apnea; and heart disease.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his authorized representative regarding the issues of entitlement to service connection for residuals of a collapsed lung with ulceration; acid reflux with esophageal ulceration; sleep apnea; and heart disease have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).

In the present case, in a May 2010 statement, the appellant's representative indicated that the appellant wished to withdraw his appeal with respect to the issues of entitlement to service connection for residuals of a collapsed lung with ulceration; acid reflux with esophageal ulceration; sleep apnea; and heart disease.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).


ORDER

The appeal is dismissed with respect to the issue of entitlement to service connection for residuals of a collapsed lung with ulceration.  

The appeal is dismissed with respect to the issue of entitlement to service connection for acid reflux with esophageal ulceration. 

The appeal is dismissed with respect to the issue of entitlement to service connection for sleep apnea. 

The appeal is dismissed with respect to the issue of entitlement to service connection for heart disease.  


REMAND

With respect to the remaining issues on appeal, a review of the record shows that on his July 2007 VA Form 9, the appellant indicated that he wished to attend a Board hearing at the RO.  The appellant has not yet been scheduled for his requested hearing.  

Under applicable regulation, a hearing on appeal will be granted if a veteran, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2010).  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2010), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

In order to ensure full compliance with due process requirements, therefore, the RO must schedule the appellant for his requested Board hearing.  See 38 C.F.R. §§ 20.700, 20.904 (2010).

Accordingly, this case is REMANDED for the following:

The appellant should be scheduled, in accordance with appropriate procedures, for a hearing before a Veterans Law Judge at the RO.  38 U.S.C.A. § 7107 (West 2002).  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2010).

The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


